Citation Nr: 1046420	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  08-00 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for headaches.

2.  Whether new and material evidence has been received to reopen 
a claim of service connection for cervical and thoracic spine 
disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for cervical and thoracic 
spine disability.

5.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran had active service from November 1969 to November 
1993.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a January 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
Veteran testified at a videoconference hearing before the 
undersigned Veterans Law Judge in November 2010; a transcript of 
that hearing is of record.

The issues of service connection for headaches and cervical and 
thoracic spine disability, having been opened herein, and service 
connection for sleep apnea are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Claims of service connection for headaches and cervical and 
thoracic spine disability were previously denied by the RO in 
June 1994.  Evidence presented since June 1994 relates to 
unestablished facts necessary to substantiate the claims of 
service connection.


CONCLUSIONS OF LAW

1.  The June 1994 RO decision denying the claims for service 
connection for headaches and cervical and thoracic spine 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1994).

2.  New and material evidence sufficient to reopen the claims of 
service connection for headaches and cervical and thoracic spine 
disability has been presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. §§ 3.156(a) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, VA 
must notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant of 
the evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by the 
claimant.  To satisfy this requirement, VA must look at the bases 
for the denial in the prior decision and provide a notice letter 
that describes what evidence would be necessary to substantiate 
that element or elements required to establish service connection 
that were found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).


As the issue of whether new and material evidence has been 
submitted has been resolved in Veteran's favor, any error in 
notice required by Kent is harmless error, and as the underlying 
claims for service connection have been remanded, analysis of 
whether VA has satisfied its other duties to duties to notify and 
assist is not in order.

Reopening the Claims

The Veteran's claims for service connection for headaches and 
cervical and thoracic spine disability were denied in a June 1994 
rating decision from which the Veteran did not perfect an appeal.  
This decision is final based on the evidence then of record.  38 
U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  
However, a claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New 
evidence means existing evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The previous claims of service connection were denied because 
there was no showing of a diagnosed underlying condition 
resulting in headaches and because no current cervical or 
thoracic spine disability was shown.  Evidence considered at the 
time of the previous decisions included service treatment records 
which included inservice complaint of headaches and upper back 
pain, with a diagnosis in July 1993 of cervical-thoracic spine 
strain with mild impingement.

Evidence received in conjunction with the application to reopen 
includes private and VA treatment records documenting ongoing 
complaints of headaches and upper back/neck pain, with thoracic 
spine X-ray in February 2004 noting minor degenerative changes 
and cervical spine magnetic resonance imagining (MRI) in 
September 2005 documenting mile spinal canal stenosis at C5-6 
secondary to osteophyte with mild neural foraminal stenosis.  The 
Veteran has also testified to ongoing headaches since service.

This evidence is both "new" and "material," in that it was 
previously unseen, it relates to an unestablished facts necessary 
to substantiate the claims; that is, the existence of ongoing 
complaints/diagnoses of headache and cervical/thoracic spine 
pathology, and it raises a reasonable possibility of 
substantiating the claims.  Thus, the claims are reopened, and, 
to this extent only, the appeal is granted.  As will be discussed 
in the Remand portion of this decision, further development is 
required prior to the Board's adjudication of the merits of the 
Veteran's appeal.


ORDER

New and material evidence has been received; the claims for 
service connection for headaches and cervical and thoracic spine 
disability are reopened and, to that extent only, the appeal is 
granted.


REMAND

The Veteran was seen during service in July 1993 with complaints 
of a six month history of upper back pain.  Cervical-thoracic 
spine strain with mild impingement was diagnosed.  On the service 
retirement examination in August 1993, the Veteran reported 
recurrent back pain.  Spine examination was noted as normal.  
Postservice treatment records show ongoing complaints of upper 
back/neck pain, with thoracic spine X-ray in February 2004 noting 
minor degenerative changes and cervical spine magnetic resonance 
imagining (MRI) in September 2005 documenting mile spinal canal 
stenosis at C5-6 secondary to osteophyte with mild neural 
foraminal stenosis.  

The Veteran reported frequent headaches on the retirement 
examination in August 1993.  A September 1995 treatment record 
noted chronic headaches by history.  An August 2006 treatment 
record noted headaches, universal, tensional.  The Veteran has 
testified that he has experienced chronic headaches since his 
period of service.


The Veteran was evaluated during service in September 1990 for 
problems falling asleep and staying asleep.  The assessment noted 
sleep disorder secondary to functional stressors, with no 
evidence for sleep apnea.  Following service, the Veteran was 
diagnosed with obstructive sleep apnea in September 2004.  His 
wife has submitted a written statement including her recollection 
that during his period of service the Veteran began experiencing 
restless sleep with loud snoring and periods of silence followed 
by gasps.

Based upon the aforementioned evidence, VA examinations are 
necessary to determine whether the Veteran's current sleep apnea, 
headaches, and/or cervical/thoracic spine disabilities are 
related to service, including the documented complaints noted 
therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 
C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination(s) to determine the current 
nature and likely etiology of his claimed 
headaches, sleep apnea, and cervical and 
thoracic spine disabilities.  The claims 
folder must be made available to 
examiner(s) for review in connection 
with the examination.  The examiner(s) 
should be informed that the Veteran's 
description of his symptoms constitutes 
evidence of the claimed conditions and should 
be discussed.  Any countervailing medical 
evidence in the record should also be 
addressed.  Based on the examination and 
review of the record, the examiner(s) should 
offer an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed headache, sleep apnea, and/or 
cervical and thoracic spine disabilities were 
incurred in or are otherwise related to 
service.  Complete rationale for all opinions 
must be provided.

2.  Thereafter, readjudicate the Veteran's 
claims.  If a decision with respect to the 
claims remains adverse to the Veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time within 
which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


